                      IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION

KENDRICK R. MARTIN,                    )
                                       )
            Plaintiff,                 )
                                       )
      v.                               )        CV 117-127
                                       )
SCOTT WILKES, Head Warden; ANTONIO )
ROSS, Sergeant over CERT; and SERENA )
CHANCE, Lieutenant,                    )
                                       )
            Defendants.                )
          __________________________________________________________

            MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
            __________________________________________________________

       Plaintiff, an inmate at Valdosta State Prison in Valdosta, Georgia, is proceeding pro se

and in forma pauperis (“IFP”) in this civil rights case pursuant to 42 U.S.C. § 1983 regarding

events alleged to have occurred at Augusta State Medical Prison (“ASMP”) in Grovetown,

Georgia. For the reasons set forth below, the Court REPORTS and RECOMMENDS

Defendants’ motion for summary judgment be GRANTED IN PART and DENIED IN

PART, (doc. no. 68), resulting only in summary judgment for Defendants Wilkes and Chance on

Plaintiff’s Eighth Amendment excessive force claims against them. The case should proceed to

trial on Plaintiff’s Eighth Amendment excessive force claim against Sergeant Ross arising out of

a taser application on March 27, 2017.

I.     PROCEDURAL BACKGROUND

       Plaintiff originally filed this case in the Northern District of Georgia, and on

September 19, 2017, Magistrate Judge Walter E. Johnson transferred it to this Court. (Doc.

nos. 1, 5.) In his amended complaint, Plaintiff names as Defendants (1) Scott Wilkes, Head
Warden; (2) Antonio Ross, Sergeant over CERT; and (3) Serena Chance, Lieutenant. (Doc.

no. 6, pp. 1, 5.) On March 6, 2018, the Court dismissed Plaintiff’s official capacity claims

against Defendants, and allowed Plaintiff’s Eighth Amendment claims for excessive force

against Defendants in their individual capacities based on Sergeant Ross’s application of his

taser drive stun to Plaintiff on March 27, 2017. (Doc. no. 36.)

       Defendants submitted with their motion for summary judgment a Statement of

Material Facts (“SMF”) pursuant to Loc. R. 56.1. (Doc. no. 68-1.) Although Plaintiff’s

response consisted of only three pages of factual argument without any opposing affidavits,

(doc. no. 74), Plaintiff attached the following six exhibits: (1) part of Defendants’ brief in

support of their motion for summary judgment; (2) Lt. Chance’s affidavit; (3) medical and

witness reports concerning the day in question, which were also originally filed by Defendants

in support of their motion; (4) one page each from Plaintiff’s amended complaint and

Defendants’ answer; and (5) one page from Plaintiff’s interrogatory to Sergeant Ross. (Doc.

nos. 74-1 – 74-6.)

       The Court deems admitted all portions of Defendants’ Statement of Material Facts

that have evidentiary support in the record and are not properly opposed by Plaintiff as

contemplated under Federal Rule of Civil Procedure 56.1 See Loc. R. 56.1; Fed. R. Civ. P.

56(e); see also Williams v. Slack, 438 F. App’x 848, 849-50 (11th Cir. 2011) (finding no

error in deeming defendants’ material facts admitted where pro se prisoner failed to respond

with specific citations to evidence and otherwise failed to state valid objections); Scoggins v.

       1
        Federal Rule of Civil Procedure 56 requires a party disputing a fact to cite “to particular
parts of materials in the record,” and an affidavit or declaration used to oppose a summary
judgment motion “must be made on personal knowledge, set out facts that would be admissible
in evidence, and show that the affiant or declarant is competent to testify on the matters stated.”
Fed. R. Civ. P. 56(c)(1) & (4).

                                             2
Arrow Trucking Co., 92 F. Supp. 2d 1372, 1373 n.1 (S.D. Ga. 2000) (deeming admitted all

unopposed fact statements supported by the evidentiary materials of record).

       However, Defendants continue to “shoulder the initial burden of production in

demonstrating the absence of any genuine issue of material fact.” Reese v. Herbert, 527 F.3d

1253, 1268 (11th Cir. 2008); see also Mann v. Taser Int’l, Inc., 588 F.3d 1291, 1303 (11th

Cir. 2009). Thus, the Court will review the record, including Plaintiff’s sworn deposition,

“to determine if there is, indeed, no genuine issue of material fact.” Mann, 588 F.3d at 1303.

II.    FACTS

       A.     Undisputed Facts

       On March 27, 2017, Plaintiff was housed in administrative segregation dormitory 11-

B at ASMP for disciplinary sanctions. (Pl.’s Dep., doc. no. 70-1, p. 32.) During distribution

of meal trays to inmates in their individual cells, Plaintiff informed a floor officer his cell

was skipped, he had not received his meal tray, and his tray was still on the meal cart. (Id. at

18.) At this time, Plaintiff’s cell door clicked open and became unsecured, and Plaintiff

exited his cell unrestrained. (Id. at 18-19.) While housed in dormitory 11-B, an inmate must

be cuffed from behind before being removed from his cell and must have at least two officers

present at the time of being moved. (Id. at 43-44.)

       Plaintiff exited his cell unrestrained with a sharp object, stopping just short of the

orderly distributing meals and the meal cart.         (Pl.’s Dep, pp. 19-20; Officer Witness

Statements, doc. no. 68-9, p. 14; Incident Report, doc. no. 68-10, p. 1; doc. no. 68-11.) The

orderly flipped the cart to separate Plaintiff from him. (Pl.’s Dep., p. 20.) Plaintiff and the

orderly argued. (Id.) The orderly picked up one of the meal trays. (Id. at 22.) In response,

                                           3
Plaintiff went up the steps from the lower range of the dormitory to the TV room, got a

broom, and returned down the steps towards the orderly. (Id.) The orderly threw the tray at

Plaintiff, and they both ran around the dormitory until meeting near the front door, which had

been locked by the prison booth operator. (Id. at 22-24.) The prison booth operator called

“10-78” to indicate “officer needs assistance” and relayed Plaintiff’s attack over the radio.

(Id.)

        B.     Plaintiff’s Version of Events After Operator Call for Assistance

        Lt. Chance, shift supervisor, and Sergeant Ross, of the Central Emergency Response

Team at ASMP, were two of the officers who responded to the “officer needs assistance”

transmittal. (Id. at 14-15; Ross Aff., doc. no. 68-8, ¶¶ 5-6). Once other officers removed the

orderly, Lt. Chance grabbed Plaintiff’s left wrist and handcuffed it. (Pl.’s Dep., p. 27.)

Another officer grabbed Plaintiff’s right wrist, which allowed Lt. Chance to handcuff

Plaintiff behind his back. (Id. at 25, 28-29) Sergeant Ross came close to Plaintiff, and Lt.

Chance backed off. (Id. at 16.) Sergeant Ross instructed the other officers to lie Plaintiff

face down on the ground, and while Plaintiff concedes he heard this instruction he points out

Sergeant Ross never directly instructed him to lie on the ground. (Id. at 59.) Once the

officials controlling Plaintiff placed him on the ground, Sergeant Ross removed his taser and

applied it to Plaintiff. (Id. at 17.) At the time, Plaintiff’s hands were handcuffed behind his

back, he was not resisting, and he made no movements. (Id. at 15-17, 25.) Sergeant Ross

applied the taser for about fifteen seconds. (Id. at 35.)

        After Sergeant Ross and the officials secured Plaintiff, they transported him to

medical for examination. (Id. at 30.) Plaintiff first saw Warden Wilkes next to the sally port

as Plaintiff was escorted out of dormitory 11-B. (Id. at 34-35.)      Plaintiff does not know

                                            4
when Warden Wilkes arrived at the sally port. (Id. at 33-34.) Plaintiff was treated at

medical. (Id. at 30.) On his way back to the dormitory after his medical examination,

Plaintiff met with Warden Wilkes briefly and asked him if he was “gonna let [the officers]

tase me in handcuffs like you never seen that?” (Wilkes Aff. Ex. Video 1, 19:10-23:10.)

Warden Wilkes did not respond and kept walking. (Pl.’s Dep., p. 30.)

       C.     Defendants’ Version of Events After Operator Call for Assistance

       Sergeant Ross responded to the “officer needs assistance” transmittal by showing up

at dormitory 11-B. (Id. at 16; Ross Aff., doc. no. 68-8, ¶¶ 5-6.) After the orderly was

removed, Plaintiff resisted efforts to apply handcuff restraints, moved around and flailed his

arms, pulled away from officers, and refused to comply with officer instructions to lie on the

floor and submit to handcuffing. (Ross Aff., ¶¶ 7-9.) Plaintiff refused to comply with

Sergeant Ross’s instructions to cooperate and cease efforts to resist. (Id.)

       Sergeant Ross decided use of a taser in drive stun mode was the most effective and

safest means of gaining control of Plaintiff to apply handcuffs. (Id. ¶ 10.) When a taser is in

drive stun mode, the user physically applies the taser to a person’s body, sending electricity

through the end of the taser. (See id. ¶¶ 10, 11, 20-21.) This method is different from

shooting the taser and sending electricity through cables hooked on to the victim. (See id. ¶

21.) Sergeant Ross applied the taser once while controllably taking Plaintiff to the ground

and applying handcuffs to Plaintiff. (Id. ¶¶ 14, 17.) Sergeant Ross, along with other

correctional officers, then escorted Plaintiff out of the dormitory to medical to be evaluated

for injuries. (Id. ¶ 14.) Lt. Chance, the shift supervisor, arrived shortly after Sergeant Ross

applied the taser and began operating a camcorder and narrating a video of Plaintiff’s

                                            5
removal from the dormitory to medical for examination. (Chance Aff., doc. no. 68-13, ¶¶ 7-

9.) Lt. Chance and Plaintiff have known each other since 2009 and have never had any

problems. (Pl.’s Dep., p. 55.) Warden Wilkes did not personally participate in application of

the taser to Plaintiff or the decision to do so. (Wilkes Aff., doc. no. 68-3, ¶ 6). Warden

Wilkes was not present when the taser was used. (Id.; Pl.’s Dep., p. 33.)

       Plaintiff’s medical examination showed he had two abrasions from his physical

altercation with the orderly and from the taser. (Doc. no. 68-10, pp 5-7; Wilkes Aff. Ex.

Video 1, 24:30-25:40.) Plaintiff was assessed as medically normal and released with no need

for any additional treatment or care. (Doc. no. 68-10, pp. 5-7; Wilkes Aff., ¶ 16.) After his

medical examination, Plaintiff saw Warden Wilkes outside walking from the administrative

area of the prison as Plaintiff was being escorted to his dormitory cell. (Wilkes Aff., ¶ 7;

Wilkes Aff. Ex. Video 1, 19:10-23:10.)

       D.     Taser Camera Footage

       Sergeant Ross’s taser displays the point of view of the taser during the incident. (See

Wilkes Aff. Ex. Video 3, doc. no 70, 00:00-00:30.) The recording begins three seconds

before application of the taser. (Id.) Plaintiff appears to be in handcuffs when Sergeant

Ross, together with at least one other officer and surrounded by at least three other officers,

forcibly places Plaintiff on the ground. (Id.) In one constant series of movements, Sergeant

Ross and others place Plaintiff on the ground, Sergeant Ross pins Plaintiff’s legs, and

Sergeant Ross applies the taser for no more than eight seconds. (Id.) Sergeant Ross backs

off Plaintiff while other officers continue to hold Plaintiff down.         (Id.)   These events

transpire very quickly, such that the viewer must replay the footage at half speed or less on

multiple occasions to fully appreciate the sequence of events.

                                           6
III.   DISCUSSION

       A.     Summary Judgment Standard

       Summary judgment is appropriate only if “there is no genuine dispute as to any

material fact and the movant is entitled to a judgment as a matter of law.” Fed. R. Civ. P.

56(a). “The mere existence of some factual dispute will not defeat summary judgment unless

that factual dispute is material to an issue affecting the outcome of the case.” McCormick v.

City of Fort Lauderdale, 333 F.3d 1234, 1243 (11th Cir. 2003) (citation omitted).

       If the burden of proof at trial rests with the movant, to prevail at the summary

judgment stage, the movant must show that, “on all the essential elements of its case . . . , no

reasonable jury could find for the nonmoving party.” United States v. Four Parcels of Real

Prop., 941 F.2d 1428, 1438 (11th Cir. 1991) (en banc). On the other hand, if the non-moving

party has the burden of proof at trial, the movant may prevail at the summary judgment stage

either by negating an essential element of the non-moving party’s claim or by pointing to

specific portions of the record that demonstrate the non-moving party’s inability to meet its

burden of proof at trial. Clark v. Coats & Clark, Inc., 929 F.2d 604, 606-08 (11th Cir. 1991)

(explaining Adickes v. S.H. Kress & Co., 398 U.S. 144 (1970) and Celotex Corp. v. Catrett,

477 U.S. 317 (1986)).

       If the moving party carries the initial burden, then the burden shifts to the non-moving

party “to demonstrate that there is indeed a material issue of fact that precludes summary

judgment.” Id. at 608. The non-moving party cannot carry its burden by relying on the

pleadings or by repeating conclusory allegations contained in the complaint. Morris v. Ross,

663 F.2d 1032, 1034 (11th Cir. 1981). Rather, the non-moving party must respond either by

                                           7
affidavits or as otherwise provided in Fed. R. Civ. P. 56. “The evidence of the non-movant is

to be believed, and all justifiable inferences are to be drawn in his favor.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 255 (1986) (quoting Adickes, 398 U.S. at 158-59). A

genuine dispute as to a material fact is said to exist “if the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Id. at 248.

       B.     Defendants Are Entitled to Summary Judgment

       Defendants contend they are entitled to summary judgment because Warden Wilkes

and Lt. Chance cannot be liable under a respondeat superior theory, Sergeant Ross did not

violate Plaintiff’s Eighth Amendment rights against excessive force, and all Defendants are

entitled to qualified immunity. (Doc. no. 68-2.) Plaintiff opposes the motion, contending

Sergeant Ross violated his constitutional rights by applying the taser drive stun while he was

on the ground and not being combative. (Doc. no. 74.)

              1.      Overview of Excessive Force Legal Landscape

       “The Eighth Amendment’s proscription of cruel and unusual punishments also

governs prison officials’ use of force against convicted inmates.” Campbell v. Sikes, 169

F.3d 1353, 1374 (11th Cir. 1999). To prevail on an excessive force claim, Plaintiff must

satisfy both an objective and subjective component. Farmer v. Brennan, 511 U.S. 825, 834

(1994).

       Objectively, Plaintiff must show that he suffered a “sufficiently serious” deprivation

harmful enough to establish a constitutional violation. Id. De minimis uses of physical force

are beyond constitutional recognition, provided that the use of force is not of a sort

“repugnant to the conscience of mankind.” Hudson v. McMillian, 503 U.S. 1, 9-10 (1992).

Accordingly, not “every malevolent touch by a prison guard gives rise to a federal cause of

                                            8
action,” even if it “may later seem unnecessary in the peace of a judge’s chambers . . . .” Id.

at 9 (citation omitted). However, because injury and force are imperfectly correlated and it is

the force used that counts, an inmate “who is gratuitously beaten by guards does not lose his

ability to pursue an excessive force claim merely because he has the good fortune to escape

without serious injury.” Wilkins v. Gaddy, 559 U.S. 34, 38 (2010).

       Subjectively, Plaintiff must show that the actions taken involved the unnecessary and

wanton infliction of pain. See Whitley v. Albers, 475 U.S. 312, 319 (1986). That is,

       [F]orce does not violate the Eighth Amendment merely because it is
       unreasonable or unnecessary: “The infliction of pain in the course of a prison
       security measure . . . does not amount to cruel and unusual punishment simply
       because it may appear in retrospect that the degree of force authorized or
       applied for security purposes was unreasonable, and hence unnecessary in the
       strict sense.”

Campbell, 169 F.3d at 1374 (quoting Whitley, 475 U.S. at 319). Rather, the Court must

consider “‘whether force was applied in a good-faith effort to maintain or restore discipline,

or maliciously and sadistically to cause harm.’” Harris v. Chapman, 97 F.3d 499, 505 (11th

Cir. 1996) (quoting Hudson, 503 U.S. at 7).

       The subjective component analysis narrows the precise inquiry applicable at the

summary judgment stage as follows:

       [C]ourts must determine whether the evidence goes beyond a mere dispute
       over the reasonableness of a particular use of force or the existence of
       arguably superior alternatives. Unless it appears that the evidence, viewed in
       the light most favorable to the plaintiff, will support a reliable inference of
       wantonness in the infliction of pain under the standard we have described, the
       case should not go to the jury.

Campbell, 169 F.3d at 1375 (quoting Whitley, 475 U.S. at 322).



                                           9
       Because the subjective component is contextual, courts consider the following

factors: (1) extent of injury, (2) need for application of force, (3) relationship between need

and amount of force used, (4) threat reasonably perceived by the responsible officials, and

(5) any efforts made to temper the severity of a forceful response. Hudson, 503 U.S. at 7;

Campbell, 169 F.3d at 1375. Any action taken should be viewed in light of the wide-ranging

deference accorded prison officials acting to preserve discipline and institutional security.

Hudson, 503 U.S. at 6; Fennell v. Gilstrap, 559 F.3d 1212, 1217 (11th Cir. 2009) (per

curiam). For example, use of an appropriate degree of force to compel compliance with a

valid order is justified. Brown v. Smith, 813 F.2d 1187, 1189 (11th Cir. 1987); see also Ort

v. White, 813 F.2d 318, 325 (11th Cir. 1987) (evaluating excessive force claim requires

consideration of whether immediate coercive measures were taken “in a good faith effort to

restore order or prevent a disturbance, and if the force used was reasonable in relation to the

threat of harm or disorder apparent at the time”).

              2.      Plaintiff Cannot Hold Warden Wilkes and Lt. Chance Liable
                      Based on a Theory of Supervisory Liability

       Defendants argue Warden Wilkes and Lt. Chance were not involved in application of

the taser or the decision to do so, and therefore, neither Defendant can be held liable based

on a theory of respondeat superior. (Doc. no. 68-2, p. 10.) “Supervisory officials are not

liable under § 1983 for the unconstitutional acts of their subordinates on the basis of

respondeat superior or vicarious liability.” Hartley v. Parnell, 193 F.3d 1263, 1269 (11th

Cir. 1999) (internal quotation marks and citation omitted); see also Rosa v. Fla. Dep’t of

Corr., 522 F. App’x 710, 714 (11th Cir. 2013) (“Because vicarious liability is inapplicable to

§ 1983 actions, a plaintiff must plead that each Government-official defendant, through the


                                           10
official’s own individual actions, has violated the Constitution.”). Likewise, supervisors,

employers, and private contractors cannot be sued under § 1983 simply on a theory of

respondeat superior. See Kruger v. Jenne, 164 F. Supp. 2d 1330, 1333-34 (S.D. Fla. 2000)

(citing Powell v. Shopco Laurel, Co., 678 F.2d 504 (4th Cir. 1982)) (explaining employer

providing medical care for state inmates cannot be sued under § 1983 on respondeat superior

theory). Therefore, to hold Warden Wilkes and Lt. Chance liable, the evidence must show

that either (1) Defendants actually participated in the alleged constitutional violation, or (2)

there is a causal connection between either Defendants’ actions and the alleged constitutional

violation. See Hartley, 193 F.3d at 1269 (citing Brown v. Crawford, 906 F.2d 667, 671 (11th

Cir. 1990)).

       No evidence shows either Warden Wilkes or Lt. Chance actually participated in

application of the taser drive stun allegedly constituting excessive force. Plaintiff admits

Warden Wilkes did not apply or authorize use of the taser. (Pl.’s Dep., pp. 33-36.) He also

did not see Warden Wilkes until after Sergeant Ross used the taser and was escorting

Plaintiff out of dormitory 11-B for medical examination. (Id.; see also Wilkes Aff., ¶¶ 6-7.)

Additionally, Plaintiff states Lt. Chance did not apply the taser. (Pl.’s Dep., pp. 28-29, 36-

38; see also Chance Aff., ¶¶ 3-7.) Looking at the facts in the light most favorable to

Plaintiff, Lt. Chance did nothing more than place handcuffs on Plaintiff’s left wrist. (Pl.’s

Dep., pp. 26-27.) Plaintiff admits Sergeant Ross was the only one whose actions he thinks

violated his constitutional rights. (Id. at 37.) No evidence establishes Warden Wilkes or Lt.

Chance were the individuals responsible for applying the taser or authorizing use of the taser.



                                           11
(Wilkes Aff., ¶¶ 6-15; Chance Aff., ¶¶ 3-10.) Therefore, Warden Wilkes or Lt. Chance did

not participate in the alleged constitutional violation.

       Plaintiff also has not shown the requisite causal connection between Warden Wilkes

or Lt. Chance and the asserted constitutional violation. See Zatler v. Wainwright, 802 F.2d

397, 401 (11th Cir. 1986) (requiring an affirmative causal connection between a defendant

and an alleged constitutional violation). The “causal connection” can be established “when a

history of widespread abuse puts the responsible supervisor on notice of the need to correct

the alleged deprivation, and he fails to do so,” Brown, 906 F.2d at 671, or when “the

supervisor’s improper ‘custom or policy . . . result[s] in deliberate indifference to

constitutional rights.’” Hartley, 193 F.3d at 1269 (quoting Rivas v. Freeman, 940 F.2d 1491,

1495 (11th Cir. 1991)). The standard for demonstrating “widespread abuse” is high. In the

Eleventh Circuit, “deprivations that constitute widespread abuse sufficient to notify the

supervising official must be obvious, flagrant, rampant and of continued duration, rather

than isolated occurrences.” Brown, 906 F.2d at 671 (emphasis added). A causal connection

may also be shown when the facts support “an inference that the supervisor [or employer]

directed the subordinates to act unlawfully or knew that the subordinates would act

unlawfully and failed to stop them from doing so.” Cottone v. Jenne, 326 F.3d 1352, 1360

(11th Cir. 2003).

       Plaintiff has failed to present any evidence of widespread abuse or shown Warden

Wilkes or Lt. Chance instructed Sergeant Ross to apply the taser, or they knew Sergeant

Ross would apply the taser and failed to stop him from doing so. Plaintiff merely states Lt.

Chance initially put handcuffs on his left wrist then backed away as Sergeant Ross

approached. (Pl.’s Dep., p. 15.) However, no evidence establishes Lt. Chance saw Sergeant

                                            12
Ross apply the taser or knew he would apply the taser. Rather, Plaintiff admits he does not

blame Lt. Chance for being stunned, and Lt. Chance disputes being present when Sergeant

Ross applied the taser. (Id. at 37-38; see also Chance Aff., ¶3-7.) Likewise, Plaintiff does

not blame Warden Wilkes for Sergeant Ross using the taser, and he admits Warden Wilkes

did not authorize its use. (Pl.’s Dep., p. 36.) Plaintiff does not know if Warden Wilkes was

even present when Sergeant Ross used the taser. (Id. at 33-34.) Warden Wilkes states he

was not present and did not authorize use of the taser. (Wilkes Aff., ¶¶ 6-7). Thus, there is

no causal connection between Warden Wilkes and Lt. Chance and any constitutional

violation.

               3.      Reasonable Jurors Could Find Sergeant Ross Applied More Than
                       Minimal Force and Acted Maliciously and Sadistically to Cause
                       Harm to Plaintiff

       In both his complaint and deposition, Plaintiff maintains that, at the moment Sergeant

Ross removed his taser from his hip and tasered him, Plaintiff was in handcuffs with his

hands behind his back, was not resisting officers, and was lying face down on the ground

with no struggle occurring of any sort. (Pl.’s Dep., pp. 15-17, 25, 28-29, 58.) Plaintiff

testified as follows at his deposition:

               I was immediately placed in handcuffs, and the other offender was
       placed against the wall, and they escorted him out of the dormitory. . . . At
       that time, I was being held by two . . . tall black officials. And Sergeant Ross
       came in. He instructed them to lay me face down on the floor. And once I
       was laid down on the floor, that’s when he removed the taser from his hip and
       began drive-stunning me.

(Id. at 16.) Sergeant Ross avers Plaintiff was resisting officers and not handcuffed when he

approached, and the forcible takedown of Plaintiff, as well as application of the taser, was


                                          13
necessary to subdue Plaintiff so he could be handcuffed. (Ross Aff., ¶¶ 7-9; see also doc. no.

68-9.)

         The objective video evidence differs materially from both versions of events.

Plaintiff appears to be handcuffed when Sergeant Ross first approaches Plaintiff, contrary to

Sergeant Ross’s affidavit testimony. (Wilkes Aff. Ex. Video 3, 00:00-00:30.) Furthermore,

the video shows Sergeant Ross unholstered his taser while approaching Plaintiff, assisted in

the takedown of Plaintiff, and immediately applied the taser upon reaching the ground with

Plaintiff for eight seconds, contrary to Plaintiff’s deposition testimony. (Id.) Left unresolved

by the footage is whether Plaintiff was actively resisting officers when Sergeant Ross arrived

on the scene, such that force was necessary. This fact is critical because, if Plaintiff’s

version of events is correct, Sergeant Ross needlessly forced a compliant and handcuffed

Plaintiff to the ground and applied a taser to him. On the other hand, if Sergeant Ross’s

version of events is correct, he was arguably justified in using force, even if Plaintiff was

handcuffed, because Plaintiff continued to resist officers.

         Of the five factors in the subjective analysis, the only factor favorable to Sergeant

Ross under Plaintiff’s version of events is the first one because it is undisputed Plaintiff’s

injuries were not severe, as discussed in § II.B.4, infra. The remaining prongs favor Plaintiff

because (1) there would be no need to apply force to Plaintiff; (2) any use of force would

outweigh the absence of any need; (3) Sergeant Ross could not have reasonably perceived

Plaintiff to be a threat; and (4) Sergeant Ross would not have reasonably tempered the

severity of his response. The gratuitous use of force upon a peaceful, cooperative, and

handcuffed inmate constitutes a violation of the Eighth Amendment, and a jury must decide

whether this version of events, as alleged by Plaintiff, is credible. See Williams v. Burton,

                                           14
943 F.2d 1572, 1576 (11th Cir. 1991) (“The basic legal principle is that once the necessity

for the application of force ceases, any continued use of harmful force can be a violation of

the Eighth and Fourteenth Amendments, and any abuse directed at the prisoner after he

terminates his resistance to authority is an Eighth Amendment violation”); Skelly v.

Okaloosa Cty. Bd. Of Cty. Comm’rs, 456 F. App’x 845, 848 (11th Cir. 2012) (holding use of

taser gratuitously while pre-trial detainee was handcuffed and compliant was malicious and

sadistic).

               4.     Qualified Immunity Does Not Apply to Sergeant Ross, and Because
                      No Reasonable Juror Could Find Plaintiff Suffered more than De
                      Minimis Injuries, He is Limited to Recovery of Nominal Damages

        Defendants argue Sergeant Ross is entitled to qualified immunity. (Doc. no. 68-2, pp.

11-14.) However, a qualified immunity defense is not available on the excessive force

claims. Skrtich v. Thornton, 280 F.3d 1295, 1302 (11th Cir. 2002). Use of excessive force is

clearly established to be a violation of the Constitution. Hudson, 503 U.S. at 7; Whitley, 475

U.S. at 319. Because there is “simply no room for a qualified immunity defense when the

plaintiff alleges such a violation,” the sole question is “whether the plaintiff has alleged facts

sufficient to survive a motion to dismiss or a motion for summary judgment.” Skrtich, 280

F.3d at 1301-02.

        Defendants also argue Plaintiff is barred from claiming compensatory damages and

punitive damages under the Prison Litigation Reform Act, 42 U.S.C. § 1997e(e), (“PLRA”),

because his injuries are de minimis. (Doc. no. 68-2, pp. 14-16.) Section § 1997e(e) provides,

in pertinent part, as follows: “No federal civil action may be brought by a prisoner confined

in a jail, prison, or other correctional facility, for mental or emotional injury suffered while in

                                            15
custody without a prior showing of physical injury or the commission of a sexual act.” Thus,

the PLRA prohibits federal civil actions by prisoners alleging purely mental or emotional

injury and no physical injury. Mitchell v. Brown & Williamson Tobacco Corp., 294 F.3d

1309, 1312-13 (11th Cir. 2002). To survive application of the § 1997e(e) bar, the physical

injury must be more than de minimis. Id.

       Plaintiff’s injuries are clearly de minimis, and no reasonable juror could find

otherwise. The medical records related to this incident only mention Plaintiff suffering small

abrasions of at most one inch, which Plaintiff never alleges to have been caused by Sergeant

Ross’s application of the taser. (Doc. no. 68-5, pp. 5-7; doc. no. 68-6; doc. no. 68-10, pp. 5-

7; doc. no. 68-12.) Nothing in his medical records indicate any follow up treatment was

warranted. (Doc. nos. 68-6, p. 1; 68-12, p. 1.); see Ledlow v. Givens, 500 F. App’x 910,

913-14 (11th Cir 2012) (finding only de minimis injury where prisoner suffered bloody nose

and small laceration resulting in no lasting injury). Plaintiff merely alleges he suffered two

scars from the taser, described by him as “little black marks.” (Pl.’s Dep., p. 51.) These

little black marks do not constitute a serious injury, any more so than the small abrasions

referenced in the medical records. See Buckley v. Haddock, 292 F. App’x 791, 795 (11th

Cir. 2008) (describing use of taser as not severe where only injuries were sixteen small burns

and scarring with no broken bones or other physical injuries). Plaintiff never alleged, and

does not now provide evidence of, any lingering issues or pain from use of the taser. (Doc.

no. 1; Pl.’s Dep., p. 52.)

       As to nominal damages, a failure to expressly request them is not necessarily fatal to

awarding such damages, even if a prisoner plaintiff is unable to establish actual injury for

compensatory damages. Jackson v. Hill, 569 F. App’x 697, 699 (11th Cir. 2014) (remanding

                                           16
to trial court for consideration of whether prisoner plaintiff could recover nominal damages,

citing Fed. R. Civ. P. 54(d), despite failure to request that relief). Therefore, Plaintiff may

still be able to obtain nominal damages at trial.

               5.     Plaintiff’s Witness Statement is Inadequate to be Considered and,
                      Even if Considered, Does Not Change the Outcome

       On November 1, 2018, Plaintiff filed a statement wherein he restates the events

occurring before, during, and after application of the taser. (Doc. no. 77.) The statement

falls short of the requirements for an unsworn written affidavit or declaration under 28

U.S.C. § 1746 to create a genuine issue of material fact. “Unsworn statements do not meet

the requirements of Rule 56.” Dudley v. City of Monroeville, 446 F. App’x 204, 207 (11th

Cir. 2011) (citing Carr v. Tatangelo, 338 F.3d 1259, 1273 n.27 (11th Cir. 2003)). Section

1746 allows an unsworn written statement so long as it contains “a handwritten averment,

signed and dated, that the statement is true under the penalties of perjury.”    McCaskill v.

Ray, 279 F. App’x 913, 914-15 (11th Cir. 2008) (citing 28 U.S.C. § 1746). First, Plaintiff’s

statement is neither sworn nor notarized. (Doc. no. 77, p. 2.) Second, Plaintiff’s unsworn

statement does not include any averment substantially similar to the one under § 1746 and

was not made under penalty of perjury. Therefore, Plaintiff’s statement cannot be considered

as opposition to Defendants’ motion for summary judgment. McCaskill, 279 F. App’x at

915 (refusing to consider unsworn declaration not including averment it was made under

penalty of perjury on summary judgment).

       Just as importantly, summary judgment would still be appropriate even if the Court

were to consider the statement. It merely repeats the version of events espoused by Plaintiff


                                           17
the Court has discussed at length supra. The statement alleges for the first time the taser

damaged Plaintiff’s nerves, and medical personnel fabricated the medical report. (Id. at 1.)

However, Plaintiff’s deposition testimony directly refutes this account because he says there

is no lingering pain or injury and he only suffered “little black marks.” (Pl.’s Dep., pp. 50-

52.) Plaintiff’s new statement also contradicts the objective medical record, and there is no

evidentiary support for Plaintiff’s generalized claim of tampering with the medical records.

Thus, the Court is free to disregard this statement. See Hadley v. Gutierrez, 526 F.3d 1324,

1329-30 (11th Cir. 2008) (holding court may disregard sworn statement of party where

contradicts prior deposition testimony).

IV.    CONCLUSION

       For the reasons set forth above, the Court REPORTS and RECOMMENDS

Defendants’ motion for summary judgment be GRANTED IN PART and DENIED IN

PART, (doc. no. 68), resulting only in summary judgment for Defendants Wilkes and Chance on

Plaintiff’s Eighth Amendment excessive force claims against them. The case should proceed to

trial on Plaintiff’s Eighth Amendment excessive force claim against Sergeant Ross arising out of

the taser application on March 27, 2017.

       SO REPORTED and RECOMMENDED this 24th day of July, 2019, at Augusta,

Georgia.




                                           18
